
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 525
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Ms. Linda T. Sánchez of
			 California submitted the following resolution; which was referred to
			 the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  week of February 6 through February 10, 2012, as National School
		  Counseling Week.
	
	
		Whereas the American School Counselor
			 Association has declared the week of February 6 through February 10, 2012, as
			 National School Counseling Week;
		Whereas the House of Representatives has recognized the
			 importance of school counseling through the inclusion of elementary and
			 secondary school counseling programs in the last reauthorization of the
			 Elementary and Secondary Education Act of 1965;
		Whereas school counselors have long advocated that the
			 education system of the United States must provide equitable opportunities for
			 all students;
		Whereas school counselors have long emphasized the
			 importance of personal and social development in contributing to academic
			 success;
		Whereas school counselors help develop well-rounded
			 students by guiding them through their academic, personal, social, and career
			 development;
		Whereas school counselors play a vital role in ensuring
			 that students are aware of financial aid and college opportunities;
		Whereas school counselors may encourage students to pursue
			 challenging academic courses to prepare them for college majors and careers in
			 the science, technology, engineering, and mathematics fields;
		Whereas school counselors provide support for students
			 whose family members have been deployed to conflicts overseas;
		Whereas school counselors help students cope with serious
			 and common challenges of growing up, including peer pressure, mental health
			 issues, school violence, disciplinary problems, and problems in the
			 home;
		Whereas school counselors are also instrumental in helping
			 students, teachers, and parents cope with trauma and community and national
			 tragedies;
		Whereas school counselors are among the few professionals
			 in a school building that are trained in both education and mental
			 health;
		Whereas, despite the important contributions of school
			 counselors to student success, counseling positions are not always protected
			 when local budgets are cut, especially in tough economic times;
		Whereas the average student-to-counselor ratio in
			 America's public schools, 459-to-1, is almost double the 250-to-1 ratio
			 recommended by the American School Counselor Association, the National
			 Association for College Admission Counseling, and other organizations;
		Whereas the celebration of National School
			 Counseling Week would increase awareness of the important and necessary
			 role school counselors play in the lives of students in the United States;
			 and
		Whereas the week of February 6 through February 10, 2012,
			 would be an appropriate week to designate as National School Counseling
			 Week: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)honors and recognizes the contributions of
			 school counselors to the success of students in our Nation's elementary and
			 secondary schools; and
			(2)encourages the
			 people of the United States to observe National School Counseling
			 Week with appropriate ceremonies and activities that promote awareness
			 of the crucial role school counselors play in preparing students for fulfilling
			 lives as contributing members of society.
			
